Citation Nr: 0823654	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to January 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the San Diego, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for tinnitus.

In January 2008, the Board remanded the claim for the 
development of additional evidence.  While further evidence 
has been obtained, due to remaining questions, the Board 
again REMANDS the appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he has tinnitus that began during 
service and has continued through the present.  He contends 
that the tinnitus resulted from his exposure during service 
to considerable mechanical noise in his duties in ships' 
boiler rooms.  The veteran raised his claim for service 
connection for tinnitus in 2003.  The RO denied the claim in 
January 2004, noting that the veteran had "denied tinnitus, 
aural fullness, and aural trauma" on an October 1, 2003, VA 
medical examination.  The veteran's claims file contains a 
report of a VA examination of the veteran on October 1, 2003, 
at the VA Medical Center (VAMC) in San Diego, California.  
That examination addressed the veteran's respiratory system.  
The examination report does not contain any history or 
findings regarding the veteran's ears.

In an October 2007 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran indicated that VA 
medical examinations he had received had not addressed his 
report of tinnitus.  In January 2008, the Board remanded the 
case for a VA audiology examination, to include a review of 
the veteran's history of noise exposure, and an opinion as to 
the likelihood that current tinnitus was related to service.

In March 2008, the veteran had a VA audiology examination.  
The examiner indicated that the results of audiometric 
testing in March 2008 were invalid.  The examiner provided 
the opinion that the veteran's tinnitus was not related to 
service, and stated that the rationale for the opinion was 
the veteran's denial of tinnitus on a VA examination on 
October 1, 2003.  While the examiner noted the history of 
noise exposure reported by the veteran, the examiner did not 
discuss the likely contribution, if any, of noise during 
service to current tinnitus.

The March 2008 audiologist's opinion and the January 2004 
rating decision both cited a statement from the veteran in an 
October 2003 examination.  The report from the October 2003 
examination that is in the claims file, however, does not 
reflect any such statement from the veteran.  The Board will 
remand the case for additional actions including a search for 
any other VA examination report from that period.  The 
veteran should have a new audiological examination, with the 
examiner to directly discuss the noise exposure reported 
during and since service in providing an opinion regarding 
the likely etiology of current tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the VAMC in 
San Diego, California, reports of any and 
all VA medical examinations of the veteran 
from October 1, 2003, forward, 
particularly including any reports that 
mention the condition of the veteran's 
ears or hearing.  Any reports obtained 
should be associated with the claims file.  
If no additional examination reports are 
found, that search result should be noted 
in the claims file.



2.  The RO should schedule the veteran for 
a new VA audiological examination to 
address the likely etiology of current 
tinnitus.  The examiner must be provided 
with the veteran's claims file for review.  
Audiological testing should be performed.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the veteran's current tinnitus is 
causally related to service.  The opinion 
should specifically address the likely 
relationship between reported noise 
exposure during service and current 
tinnitus.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




